Case: 15-14756   Date Filed: 08/15/2017   Page: 1 of 3


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-14756
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 4:14-cr-00021-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

CARLTON ANDERSON,
a.k.a. Carlton Shamar Anderson,
a.k.a. Carlton Jhamr Anderson,

                                                Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                               (August 15, 2017)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-14756     Date Filed: 08/15/2017   Page: 2 of 3


      Carlton Anderson appeals the denial of his motion to withdraw his guilty

plea. Mr. Anderson argues that the district court erred because it failed to evaluate

his claim that his counsel rendered ineffective assistance. After careful review, we

affirm.

      We review a denial of a motion to withdraw a guilty plea for abuse of

discretion. See United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006)

(citation omitted).   A court abuses its discretion if the denial is arbitrary or

unreasonable, see id. (citation omitted), or if it applies an incorrect standard. See

United States v. Izquierdo, 448 F.3d 1269, 1276 (11th Cir. 2006) (citation omitted).

A defendant carries the burden to establish that withdrawal of a guilty plea is

appropriate. See id. (citation omitted).

      Our review of the record gives us no basis to reverse. Mr. Anderson simply

failed to establish that he raised an ineffective assistance of legal counsel claim in

his motion to withdraw his guilty plea.        Although Mr. Anderson previously

attempted to raise an ineffective assistance of legal counsel claim through a motion

to vacate pursuant to 28 U.S.C. § 2255—a motion which the district court denied

as premature—Mr. Anderson did not pursue this claim in his subsequent motion to

withdraw his plea or at the hearing on that motion. Indeed, the record shows that

Mr. Anderson focused his efforts in the motion and at the hearing on attempting to

show “a fair and just reason for requesting the withdrawal,” Fed. R. Crim. P.



                                           2
              Case: 15-14756     Date Filed: 08/15/2017   Page: 3 of 3


11(d)(2)(B), which was the focus of the district court’s inquiry to determine

whether the plea could be withdrawn. See United States v. Buckles, 843 F.2d 469,

472 (11th Cir. 1988) (outlining relevant factors).

      The district court never ruled that it could not consider an ineffectiveness

claim in deciding whether to allow the withdrawal of Mr. Anderson’s guilty plea.

And, as we have explained before, this Court “will not generally consider claims of

ineffective assistance of counsel raised on direct appeal where the district court did

not entertain nor develop a factual record.” United States v. Bender, 290 F.3d
1279, 1284 (11th Cir. 2002).

             AFFIRMED.




                                          3